Opinion.— Held, the motion to dissolve the injunction was properly sustained. 1 Tex., 58; 2 Tex., 57.
On the dissolution of the injunction plaintiffs were entitled to require that the petition be continued over for trial or hearing as an original suit. 23 Tex., 292; Dallam, 436. But if the answer denies the equity in the petition it is not error to dismiss the suit, unless the plaintiffs ask that the petition be continued over for trial or hearing as an original petition or suit, which must appear of.record. 12 Tex., 60; 27 Tex., 565.
Affirmed.